Case 3:17-cv-01362 Document 1084 Filed 10/06/20 Page 1 of 23 PageID #: 28666




                   UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA


CITY OF HUNTINGTON
   Plaintiff,
v.                                      Civil Action No. 3:17-cv-01362
AMERISOURCEBERGEN DRUG
CORPORATION, et al.,
   Defendants.
________________________________

CABELL COUNTY COMMISSION,
   Plaintiff,                           Consolidated Case:
v.                                      Civil Action No. 3:17-cv-01665
AMERISOURCEBERGEN DRUG
CORPORATION, et al.,
   Defendants.
________________________________


         PLAINTIFFS’ MEMORANDUM OF LAW IN OPPOSITION TO
          MCKESSON CORPORATION’S MOTION TO DISMISS ON
             DERIVATIVE SOVEREIGN IMMUNITY GROUNDS
Case 3:17-cv-01362 Document 1084 Filed 10/06/20 Page 2 of 23 PageID #: 28667




                          TABLE OF CONTENTS
INTRODUCTION………………………………………………………………………………1

STATEMENT OF FACTS…………………………………………………………………….4

     A.    McKesson’s Distribution to Private Pharmacy Dispensers……………...5

     B.    McKesson’s Promotional and Conspiracy Conduct to
           Increase Demand for Opioids………………………………………………...6

     C.    McKesson’s PPV Contract with the Department of
           Veterans Affairs………………………………………………………………..8

     D.    McKesson’s Distribution to VA Medical Center in Huntington………...9

LEGAL STANDARD…………………………………………………………………………10

ARGUMENT…………………………………………………………………………………..11

     A.    McKesson’s Opioid Shipments to Non-Government Dispensers in
           Cabell/ Huntington are not Covered by the PPV Contract and are
           not De Minimis.……………………………………………………………….11

     B.    McKesson’s Promotional and Conspiracy Conduct to Increase
           Demand for Opioids Likewise is not Addressed or Authorized
           by the PPV Contract.…………………………………………………………14

     C.    McKesson’s Shipments of Suspicious Orders of Opioids to the VA’s
           Huntington Facility are not Authorized by the PPV Contract.………..15

CONCLUSION………………………………………………………………………………..17




                                     i
Case 3:17-cv-01362 Document 1084 Filed 10/06/20 Page 3 of 23 PageID #: 28668




                            TABLE OF AUTHORITIES

      Cases

Al Shimari v. CACI Premier Tech., Inc., 758 F.3d 516 (4th Cir. 2014)………………..4

Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986)…………………………………..11

Cunningham v. Gen. Dynamics Info. Techs., Inc., 888 F.3d 640
      (4th Cir. 2018) ……………………………………………………………………..2, 11

In re KBR, Inc., 744 F.3d 326, 342 (4th Cir. 2014) …………………………………..2, 11

In re Nat’l Prescr. Opiate Litig., No. 1:17-md-2804 (N.D. Ohio Sept. 3, 2019)
      (Doc. 2559) (Ex. 1)……………………………………………………………….2-3, 12

In re Nat’l Prescr. Opiate Litig., No. 1:17-md-2804 (N.D. Ohio Sept. 3, 2019)
      (Doc. 2562) (Ex. 1)…………………………………………………………………….15

In re Nat’l Prescr. Opiate Litig., No. 1:17-md-2804 (N.D. Ohio Jan. 27, 2020)
      (Doc. 3098) (Ex. 1) …………………………………………………………………3, 13

In re Nat’l Prescr. Opiate Litig., No. 1:17-md-2804 (N.D. Ohio Jan. 27, 2020)
      (Doc. 3099) (Ex. 1) …………………………………………………………………3, 13

In re Nat’l Prescr. Opiate Litig., No. 1:17-md-2804 (N.D. Ohio Jan. 27, 2020)
      (Doc. 3100) (Ex. 1) …………………………………………………………………3, 13

In re Nat’l Prescr. Opiate Litig., No. 1:17-md-2804 (N.D. Ohio Jan. 27, 2020)
      (Doc. 3101) (Ex. 1) …………………………………………………………………3, 13

In re Nat’l Prescr. Opiate Litig., No. 1:17-md-2804 (N.D. Ohio Jan. 27, 2020)
      (Doc. 3102) (Ex. 1) …………………………………………………………………3, 13

Kessel v. Leavitt, 204 W. Va. 95, 129, 511 S.E.2d 720 (1998)………………………….15

Knapp v. Americredit Fin. Servs., Inc., 245 F. Supp. 2d 841 (S.D. W. Va. 2003)…..15

Lovern v. Edwards, 190 F.3d 648 (4th Cir. 1999)………………………………………..10

Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574 (1986)……..11




                                          ii
Case 3:17-cv-01362 Document 1084 Filed 10/06/20 Page 4 of 23 PageID #: 28669




     Court Rules

Fed. R. Civ. P. 12(b)(1)…………………………………………………………………….4, 10

Fed. R. Civ. P. 12(b)(6)……………………………………………………………………….10

Fed. R. Civ. P. 12(h)(3)………………………………………………………………………...4

Fed. R. Civ. P. 56(c) ………………………………………………………………………….10




                                     iii
Case 3:17-cv-01362 Document 1084 Filed 10/06/20 Page 5 of 23 PageID #: 28670




      Plaintiffs the City of Huntington and Cabell County Commission hereby

submit this Memorandum of Law in Opposition to Defendant McKesson

Corporation’s Motion to Dismiss on Derivative Sovereign Immunity Grounds (Doc.

1012). Plaintiffs state in opposition as follows.

                                  INTRODUCTION

      Plaintiffs filed this action alleging that McKesson and its co-Defendants

created a public nuisance by engaging in unlawful conduct that resulted in them

distributing or dumping tens of millions of prescription opioid pills into their

jurisdictions, causing an epidemic of opioid use and abuse that is an immediate,

immense, and ongoing public health and safety hazard. See Corrected Joint and

Third Amended Complaint (3AC) (Doc. 80), ¶¶ 1-12. Plaintiffs allege three

categories of unlawful conduct relevant to McKesson’s motion to dismiss. First,

McKesson unlawfully shipped thousands of suspicious orders of prescription opioids

into Cabell County and Huntington that were placed by non-government

dispensers. See id., ¶¶ 144, 862-863, 1421-1422. Second, McKesson engaged in

unlawful promotional conduct to increase the demand for opioids, which contributed

substantially to the oversupply of pills in Cabell County and Huntington. See id.,

¶¶ 126, 864, 1421-1422, 1434. Third, McKesson also unlawfully distributed

thousands of suspicious orders of prescription opioids into Cabell County and

Huntington that were placed by United States Department of Veterans Affairs

(“VA”) facilities. See id., ¶¶ 126, 864, 1421-1422, 1434.




                                           1
Case 3:17-cv-01362 Document 1084 Filed 10/06/20 Page 6 of 23 PageID #: 28671




      McKesson moved to dismiss on the grounds that Plaintiffs’ claims are barred

by the doctrine of derivative sovereign immunity because its shipments of

suspicious orders to the VA were made pursuant to a contract with the U.S.

Government. See Memo of Law (Doc. 1013) at 1-2; see also McKesson Ex. 4-

Pharmaceutical Prime Vendor Contract (“PPV Contract”) (Doc. 1012-4). This is

incorrect. Derivative sovereign immunity applies so that “‘a government contractor

is not subject to suit if (1) the government authorized the contractor’s actions and

(2) the government validly conferred that authorization . . . .’” Cunningham v. Gen.

Dynamics Info. Techs., Inc., 888 F.3d 640, 646 (4th Cir. 2018) (quoting In re KBR,

Inc., 744 F.3d 326, 342 (4th Cir. 2014)). Here, McKesson cannot satisfy the first

requirement because the PPV Contract does not authorize any of the above conduct.

      First, McKesson does not even argue that the PPV Contract authorizes its

shipments to non-VA dispensers. Instead, it contends that these shipments cannot

support liability because they were “de minimis,” constituting “only five percent” of

total opioid shipments to Cabell County and Huntington. Memo of Law at 3

(emphasis in original). The Court should reject this argument, as the MDL Court

did when made by distributor defendants with far smaller market shares and

shipment volumes in the jurisdiction of Case Track One (CT1) Plaintiff Summit

County, Ohio. See, e.g., In re Nat’l Prescr. Opiate Litig., No. 1:17-md-2804 (N.D.

Ohio Sept. 3, 2019) (Doc. 2559) (Ex. 1) at 3-5 (rejecting defendant Henry Schein,

Inc.’s argument that its 0.03% market share was de minimis; noting evidence that

Schein shipped 81,170 opioid dosage units to Summit County; holding that “the


                                          2
Case 3:17-cv-01362 Document 1084 Filed 10/06/20 Page 7 of 23 PageID #: 28672




evidence presents [a] contested issue of fact that must be resolved by the trier of

fact.”); see also id. (Doc’s 3098-3102) (Ex. 1) (Opinions and Orders rejecting de

minimis arguments by four other distributor defendants). Here, McKesson’s own

evidence shows that it shipped over nine-million opioid dosage units to non-VA

dispensers in Cabell County and Huntington (population 96,319) between 2004 and

2018. See McKesson Ex. 6 (Boberg Rpt.) (Doc. 1012-6), ¶ 76 and Table 6. This is

orders of magnitude greater than what the MDL Court found to present a triable

issue of fact. There is thus no basis to dismiss Plaintiffs’ claims based on

McKesson’s non-VA shipments as somehow being de minimis.

      Second, McKesson also does not and cannot argue that the PPV Contract

authorizes its promotional and conspiracy conduct that Plaintiffs allege contributed

to the public nuisance by increasing demand for and the supply of opioid pills. See

3AC, ¶¶ 126, 864, 1245-1371, 1421-1422, 1434, 1584-98. McKesson ignores these

allegations and Plaintiffs’ evidence altogether, which is wise since the PPV Contract

neither mentions nor authorizes this conduct. There is thus no basis whatsoever to

dismiss Plaintiffs’ claims based on McKesson’s promotional and conspiracy conduct.

      Finally, the PPV Contract also does not authorize McKesson’s shipments of

suspicious orders to VA. The contract provides that “Pharmaceutical products

ordered under Federal contracts are intended solely for the use of authorized

ordering activities in carrying out their federal missions,” so that “[a]ny transfer of

Federal contract-priced items that does not service the ordering activity’s defined

mission . . . is an improper diversion of Federal supplies.” PPV Contract (Doc. 1012-


                                           3
    Case 3:17-cv-01362 Document 1084 Filed 10/06/20 Page 8 of 23 PageID #: 28673




4) at 6 (emphasis added). It further states that “[t]he contractor is not required to

fill an FSS order (or that portion of an order) that investigational facts suggest will

be diverted into the commercial market or will otherwise be diverted from usage by

authorized FSS ordering activities.” Id. at 79 (emphasis added). Since the PPV

Contract prohibits diversion and does not require shipment of suspicious orders,

derivative sovereign immunity does not apply to Plaintiffs’ claims based on

McKesson’s shipment of suspicious orders to VA. McKesson’s motion to dismiss

thus should be denied.

                               STATEMENT OF FACTS1

         Plaintiffs allege that the opioid epidemic that is an immediate hazard to the

public health and safety of their communities was fueled by McKesson’s and other

Defendants’ unlawful distribution and marketing practices. See 3AC, ¶¶ 1-3. From

2006 to 2014, more than 86 million dosage units of hydrocodone and oxycodone were

shipped to Cabell County, with a population of just 96,319. Id., ¶¶ 19, 31.

McKesson shipped over 5.5 million dosage units just of hydrocodone and oxycodone

into Cabell County during this period. Id., ¶ 144. McKesson’s own evidence shows

that the company shipped almost 45 million dosage units of 12 enumerated opioids

to Cabell County from 2004 to 2018. See McKesson Ex. 6 (Boberg Rpt.) (Doc. 1012-

6), ¶ 76 and Table 6.



1 Unlike Defendants’ concurrently-filed motions for summary judgment, McKesson’s motion
is one for dismissal pursuant to Fed. R. Civ. P. 12(b)(1) and 12(h)(3). See McKesson Motion
(Doc. 1012) at 1. “[W]hen a defendant challenges subject matter jurisdiction under [Rule]
12(b)(1), a court may evaluate the pleadings as evidence on the issue . . . .” Al Shimari v.
CACI Premier Tech., Inc., 758 F.3d 516, 531 (4th Cir. 2014).
                                             4
Case 3:17-cv-01362 Document 1084 Filed 10/06/20 Page 9 of 23 PageID #: 28674




      A.     McKesson’s Distribution to Private Pharmacy Dispensers

      Plaintiffs allege that McKesson utterly failed to meet its duty under

applicable West Virginia and federal law to develop and maintain effective controls

against diversion of the highly addictive opioid pills it distributed. See 3AC, ¶¶

861-884. This duty includes, but is not limited to, the requirement that McKesson

identify, report, and stop shipment of suspicious orders. Id., ¶¶ 692-749. Plaintiffs’

evidence shows that McKesson failed to stop shipment of between 4,566 and 17,387

suspicious orders of prescription opioids by private pharmacy dispensers in Cabell

County and Huntington between 1996 and 2018. See Ex. 2 (Expert Report of Craig

J. McCann, Ph.D., CFA (McCann Rpt.), ¶¶ 104-128.

      Plaintiffs’ evidence also shows that the opioid pills that fueled the epidemic in

Cabell/ Huntington also came from sales elsewhere. One source was the “Oxy

Express” or “Blue Highway,” by which opioid pills migrated from at least as far

away as Florida to Appalachian communities like Cabell/Huntington, a

phenomenon with which McKesson’s expert witness Lydia Y. Bagley professed

familiarity. See Ex. 3 (Bagley Dep.) at 94:18-95:23.

      Another source of diversion of opioid pills into Cabell/Huntington was the

“pill mill” pharmacies in neighboring West Virginia counties. For example, in 2006-

2007, McKesson distributed 4,836,310 hydrocodone pills to Sav-Rite Pharmacy in

Kermit, West Virginia, a town of just 406 people. See Ex. 4 (Feb. 15, 2018

Congressional Letter). Despite its sparse surrounding population, Sav-Rite in


                                          5
Case 3:17-cv-01362 Document 1084 Filed 10/06/20 Page 10 of 23 PageID #: 28675




Kermit was the 22nd ranked retail pharmacy in the entire country for hydrocodone

pills received in 2006. Id. Kermit is just 58 miles from Huntington. McKesson’s

shipments of enormous quantities of opioid pills to other nearby pharmacies tell a

similar story:

       Family Discount Pharmacy, Mt. Gay-Shamrock, WV, population 1,779;
        67 miles from Huntington; McKesson distributed 5,818,020
        hydrocodone and oxycodone pills, 2006-16; id.;2

       Family Discount Pharmacy, Stollings, WV, population 316; 69 miles
        from Huntington; McKesson distributed 2,395,580 hydrocodone and
        oxycodone pills, 2006-16; id.;

       Tug Valley Pharmacy and Hurley Drug Company, Williamson, WV,
        population 3,000; 78 miles from Huntington; McKesson distributed
        over 20.8 million dosage units of hydrocodone and oxycodone pills,
        2006-16; see id.

        B.    McKesson’s Promotional and Conspiracy Conduct to Increase Demand
              for Opioids

        Plaintiffs also allege that McKesson engaged in unlawful promotional and

conspiracy conduct aimed at increasing demand for opioids, which contributed

substantially to the oversupply of pills in Cabell/Huntington. See 3AC, ¶¶ 144, 862-

863, 1245-1371, 1421-1422, 1584-98. Plaintiffs’ evidence demonstrates that

McKesson and the opioid manufacturers recognized that they were key “trade

partners, controlling 80% of the drug market” and that collaboration was necessary

to achieve the goal of increased sales for all. Ex. 5 (MCKMDL00536290,

MCKMDL00634412). Opioid distributors, including McKesson, “were financially


2After terminating its relationship with Family Discount for “compliance reasons” and then
reinstating it, McKesson in 2010 set its hydrocodone threshold for this customer at 155,000
dosage units per month—“a level 31 times more than what McKesson determined
warranted supplementary documentation on its new customer questionnaire.” Id.
                                            6
Case 3:17-cv-01362 Document 1084 Filed 10/06/20 Page 11 of 23 PageID #: 28676




incentivized and worked with opioid manufacturers to expand the market for

opioids and sell more drugs.” Ex. 6 (Plaintiffs’ Expert Report on Role of Distributors

in Opioid Marketing by Jakki J. Mohr, Ph.D.) (Mohr Rpt.) at 66; Ex. 7 (Plaintiffs’

Expert Report of Andrew Kolodny, M.D.) (Kolodny Rpt.) at 42-43, 48.

       These efforts date back to early marketing of OxyContin by Purdue Pharma.

In May 1996, Purdue initiated 19 “OxyContin Wholesaler Special Programs,” in

which McKesson participated and was, along with Defendants AmerisourceBergen

Drug Corporation (ABDC) and Cardinal Health, to receive “over 82 percent of

Purdue’s initial expenditure for rebates, telemarketing, and screen-saver

advertising. See Ex. 7 (Kolodny Rpt.) at 13. This was right at the time that the

rate of prescription opioid use began to rapidly increase. Id.

       McKesson thus has a long history of engaging in opioid use promotions,

which also includes:

      running banner ads for opioids on its “One Stop, order site”; see id. at
       40; Ex. 8 (ACTAVIS0620245);

      internal marketing systems that the company used to market opioids
       to its established customer base through mail, email, and direct
       product shipment; see Ex. 7 (Kolodny Rpt.) at 41; Ex. 9
       (MCKMDL00353282-283);

      telemarketing services to drug makers to sell opioid products to
       pharmacies; see Ex. 7 (Kolodny Rpt.) at 41; Ex. 10 (ACTAVIS0623269);

      patient voucher and savings programs offering free and discounted
       opioid products to patients; see Ex. 7 (Kolodny Rpt.) at 42; Ex. 11
       (MCKMDL00334317-318, MCKMDL00334328-329);

      various “educational” programs to drive sales for its products,
       including opioids; see Ex. 7 (Kolodny Rpt.) at 45; Ex. 12
       (MCKMDL00464066, MCKMDL00473378, MCKMDL00484449,

                                           7
Case 3:17-cv-01362 Document 1084 Filed 10/06/20 Page 12 of 23 PageID #: 28677




       MCKMDL00474152);

      continuing education courses for pharmacists at the McKesson Trade
       Show that was paid for by a “grant” from Purdue Pharma; see Ex. 13
       (PPLPC008000022314); and

      “financial incentives” to pharmacies such as rebates of $25 for each
       bottle of Oxymorphone sold; see Ex. 14 (ACTAVIS0623776).

       The marketing activities that McKesson performed for the opioid

manufacturers were highly effective. McKesson provided solid evidence of the

return on investment (ROI) of these services, showing that they increased demand

for opioids, including by changing physician prescribing practices. See Ex. 6 (Mohr

Rpt.) at 64; Ex. 7 (Kolodny Rpt.) at 41-43, 48. Ultimately, the conduct was so

pervasive that McKesson employees internally recognized that they were engaged

in improper marketing activities regarding opioid products. See Ex. 15

(MCKMDL00543462, MCKMDL00539021).

       C.    McKesson’s PPV Contract with the Department of Veterans Affairs

       The PPV Contract between VA and McKesson contains a statement of

purpose setting forth that the contract is intended “to provide VA facilities and

participating Other Government Agencies (OGA) facilities with an efficient method

of obtaining Government contract pharmaceutical and medical/surgical products

with ‘just-in-time’ deliveries.” McKesson Ex. 4 (PPV Contract) (Doc. 1012-4) at 2.

The PPV then separately identifies and defines “diversion” in reference to activity

falling outside of this purpose, as follows:

       Diversion – Pharmaceutical products ordered under Federal contracts
       are intended solely for the use of authorized ordering activities in
       carrying out their Federal missions; they are not intended for resale or

                                               8
Case 3:17-cv-01362 Document 1084 Filed 10/06/20 Page 13 of 23 PageID #: 28678




       barter. Any transfer of Federal contract-priced items that does not
       service the ordering activity’s defined mission . . . is an improper
       diversion of Federal supplies.

Id. at 6.

       In light of this clearly defined purpose, the PPV Contract specifies that

McKesson is not required to fill orders that show signs of diversion, as follows:

       The Contractor is not required to fill an FSS order (or that portion of
       an order) that investigational facts suggest will be diverted into the
       commercial market or will otherwise be diverted from usage by
       authorized FSS ordering activities. (An example of such facts might be
       the tripling of usual ordered quantities by an activity, coupled with its
       failure to demonstrate a corresponding increase in its institutional size
       or patient base.) However, the Contractor may not unreasonably delay
       filling an FSS order, pending its investigation of the intended use of
       the items ordered. Based on investigational facts that suggest that a
       pattern of diversion has occurred, a Contractor may elect not to fill
       indirect orders of an activity through an authorized Government PPV
       and, instead, to accept only direct orders.

Id. at 79; see also id. at 64 (“Product Diversion Alert-Report” is to be used when

McKesson, the PPV, “has determined that a participating facility has exceeded its

normal purchasing thresholds by a significant amount such as the tripling of usual

ordered quantities by an activity, coupled with its failure to demonstrate a

corresponding increase in its institutional size or patient base . . . , which in some

cases may be a sign of possible product diversion”).

       D.    McKesson’s Distribution to VA Medical Center in Huntington

       McKesson’s own evidence shows that its shipments of opioid dosage units to

the VA Medical Center in Huntington increased by 458% from 2004 to 2005. See

McKesson Ex. 6 (Boberg Rpt.) (Doc. 1012-6), ¶ 76 and Table 6 (increase from

612,689 dosage units in 2004 to 2,808,359 dosage units in 2005). This sharp rate of

                                           9
Case 3:17-cv-01362 Document 1084 Filed 10/06/20 Page 14 of 23 PageID #: 28679




increase from one year to the next is a red flag under the PPV Contract’s above-

referenced “tripling” example of evidence of possible diversion. See McKesson Ex. 4

(PPV Contract) (Doc. 1012-4) at 64, 79; cf. Ex. 2 (McCann Rpt.) at 68-71 (“Three

Times Trailing Twelve-Month Average Pharmacy Dosage Units” as one of six red

flag criteria). Other years also saw notable, though not as stark, increases in

McKesson’s shipments to the Huntington VA facility. Id. (over 25% increase in

2014; over 50% in 2015).

                                 LEGAL STANDARD

      In addressing McKesson’s derivative sovereign immunity argument for

dismissal based on the PPV Contract, the Court may assess alleged lack of subject

matter jurisdiction under Fed. R. Civ. P. 12(b)(1) in either of two ways. It “may find

insufficient allegations in the pleadings, viewing the facts in the light most

favorable to the plaintiff, similar to an evaluation pursuant to Rule 12(b)(6).”

Lovern v. Edwards, 190 F.3d 648, 654 (4th Cir. 1999). “Alternatively, after an

evidentiary hearing, the court may weigh the evidence in determining whether the

facts support the jurisdictional allegations.” Id.

      In addressing McKesson’s argument for summary judgment based on its

allegedly de minimis opioid shipments to non-VA dispensers, McKesson bears the

burden to demonstrate that there is no genuine issue as to any material fact. Fed.

R. Civ. P. 56(c). In considering a motion for summary judgment, the Court may not

“weigh the evidence and determine the truth of the matter.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 249 (1986). Instead, it must draw any permissible


                                          10
Case 3:17-cv-01362 Document 1084 Filed 10/06/20 Page 15 of 23 PageID #: 28680




inference from the underlying facts in the light most favorable to Plaintiffs as the

non-moving parties. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475

U.S. 574 (1986).

                                    ARGUMENT

      The doctrine of derivative sovereign immunity provides that “‘a government

contractor is not subject to suit if (1) the government authorized the contractor’s

actions and (2) the government validly conferred that authorization, meaning it

acted within its constitutional power.’” Cunningham, 888 F.3d at 646 (quoting In re

KBR, 744 F.3d at 142). Here, McKesson cannot satisfy the first requirement

because its PPV Contract with VA does not authorize any of the categories of

unlawful conduct Plaintiffs allege, and McKesson’s only remaining arguments are

equally without merit, as set forth below.

      A.     McKesson’s Opioid Shipments to Non-Government Dispensers in
             Cabell/ Huntington are not Covered by the PPV Contract and are not
             De Minimis.

      McKesson does not argue that Plaintiffs’ claims based on its shipments to

non-government dispensers in Cabell/Huntington are barred by derivative

sovereign immunity. Nor can it, since the PPV contract covers and authorizes

activity related only to orders placed by VA facilities or other federal government

agencies. See McKesson Ex. 4 (PPV Contract) (Doc. 1012-4) at 2, 6.

      Instead, McKesson argues for dismissal of Plaintiffs’ claims based on this

part of its unlawful conduct on the grounds that its shipments to non-government




                                          11
Case 3:17-cv-01362 Document 1084 Filed 10/06/20 Page 16 of 23 PageID #: 28681




dispensers in Cabell/Huntington were de minimis. See Memo of Law at 3, 16-17.

The Court should reject this argument.

       McKesson acknowledges, as it must, that it shipped over nine-million dosage

units of opioids to non-VA dispensers in Cabell/Huntington, population 96,319, from

2004 to 2018 and that these shipments constitute approximately five percent of all

opioids shipped to Cabell/Huntington during this period. See Memo of Law at 2-3;

McKesson Ex. 6 (Boberg Rpt.) (Doc. 1012-6), ¶¶ 76-77, Tables 6-7. McKesson also

does not dispute that Plaintiffs’ experts identify thousands of suspicious orders

among these opioid shipments it made to Cabell/Huntington. See Ex. 2 (McCann

Rpt.), ¶¶ 104-128 (identifying between 4,566 and 17,387 shipments of suspicious

orders that McKesson failed to stop). This evidence is more than sufficient for the

Court to hold that it is a triable question of fact whether these shipments

substantially contributed to the public nuisance in Cabell/Huntington.

       The MDL Court has denied multiple motions for summary judgment by

distributor defendants making the same “de minimis” argument based on far

smaller market shares or shipment volumes, both in absolute and per capita terms,

than McKesson’s shipments represent here. See In re Nat’l Prescr. Opiate Litig.,

No. 1:17-md-2804 (N.D. Ohio Sept. 3, 2019) (Doc. 2559) (Ex. 1) at 3-5 (rejecting

Schein’s argument that its 0.03% market share was de minimis; noting evidence

that Schein shipped 81,170 opioid dosage units to Summit County); see also:

      Id. (N.D. Ohio Jan. 27, 2020) (Doc. 3098) (Ex. 1) at 2-4 (rejecting
       Discount Drug Mart’s argument that its 0.9% market share was de
       minimis; noting evidence that it shipped over 15 million opioid dosage
       units to Summit and Cuyahoga Counties, Ohio, combined population

                                           12
Case 3:17-cv-01362 Document 1084 Filed 10/06/20 Page 17 of 23 PageID #: 28682




       over 1.7 million);

      Id. (N.D. Ohio Jan. 27, 2020 (Doc. 3099) (Ex. 1) at 2-4 (rejecting CVS’s
       argument that its 1.6% market share was de minimis);

      Id. (N.D. Ohio Jan. 27, 2020) (Doc. 3100) (Ex. 1) at 4 (rejecting Rite
       Aid’s argument that its .048% market share was de minimis);

      Id. (N.D. Ohio Jan. 27, 2020) (Doc. 3101) (Ex. 1) at 5 (rejecting HBC’s
       argument that its less-than 1% market share was de minimis);

      Id. (N.D. Ohio Jan. 27, 2020) (Doc. 3102) (Ex. 1) at 4-5 (rejecting
       Walmart’s argument that its 1.3% market share was de minimis).

McKesson’s shipment of over 9 million opioid dosage units to non-Government

dispensers in Cabell/Huntington, representing approximately five percent of total

shipments, far exceeds the shipments found by the MDL Court not to be de

minimis. There is thus more than sufficient evidence to raise a triable issue of fact

whether McKesson substantially contributed to the public nuisance through these

non-VA shipments and the motion should be denied on this basis alone.

       McKesson also argues that Plaintiffs’ claims based on its non-government

shipments must be dismissed because Plaintiffs allege an indivisible harm, and

therefore “cannot sever the alleged abatement costs of responding to McKesson’s

PPV distribution from the costs of abating harms allegedly caused by McKesson’s

distribution to non-federal customers.” Memo of Law at 15. McKesson cites no

authority for this proposition, and Plaintiffs know of no doctrine of immunity that

would extend immunity beyond its scope to unprotected tortious conduct. In any

event, as explained below, McKesson’s PPV distributions of suspicious orders are

also not protected by derivative sovereign immunity, so the issue will not arise.


                                           13
Case 3:17-cv-01362 Document 1084 Filed 10/06/20 Page 18 of 23 PageID #: 28683




      For each of the foregoing reasons, the Court should deny McKesson’s motion

to the extent it seeks dismissal or summary judgment on Plaintiffs’ claims

addressing non-government shipments.

      B.     McKesson’s Promotional and Conspiracy Conduct to Increase Demand
             for Opioids Likewise is not Addressed or Authorized by the PPV
             Contract.

      McKesson also does not argue that Plaintiffs’ claims based on its promotional

conduct that Plaintiffs allege contributed to the public nuisance by increasing

demand for and the supply of opioid pills, see 3AC, ¶¶ 126, 864, 1421-1422, 1434;

Statement of Facts § B supra, involve conduct authorized by the PPV Contract. Nor

can McKesson so argue.

      The PPV Contract covers and authorizes activity related only to supplying

VA facilities and other federal government agencies with pharmaceutical and

surgical products. See McKesson Ex. 4 (PPV Contract) (Doc. 1012-4) at 2, 6. The

PPV Contract does not authorize or even address marketing or promotional conduct

by McKesson. Plaintiffs’ claims against McKesson based upon this conduct engaged

in with private manufacturer companies and other private distributor companies

thus are not barred by derivative sovereign immunity based on the PPV contract.

      For the foregoing reasons, and because McKesson has waived any argument

for dismissal or summary judgment as to its promotional conduct by failing to

address it in its motion, the Court should deny the motion with respect to this

conduct as well.3


3McKesson also has wholly ignored Plaintiffs’ civil conspiracy allegations. See 3AC, ¶¶
1245-1371, 1584-98. Individuals who conspire with one another to orchestrate and/or carry
                                           14
Case 3:17-cv-01362 Document 1084 Filed 10/06/20 Page 19 of 23 PageID #: 28684




       C.     McKesson’s Shipments of Suspicious Orders of Opioids to the VA’s
              Huntington Facility are not Authorized by the PPV Contract.

       The PPV Contract also does not authorize McKesson’s shipments of

suspicious orders of opioids to the Huntington VA facility. The Contract by its

express terms is intended “to provide VA facilities and participating Other

Government Agencies (OGA) facilities with an efficient method of obtaining

Government contract pharmaceutical and medical/surgical products with ‘just-in-

time’ deliveries.” McKesson Ex. 4 (PPV Contract) (Doc. 1012-4) at 2. Based on this

defined purpose, the PPV Contract separately identifies and defines “diversion” as

encompassing activity falling outside of this purpose. See id. at 6 (“Any transfer of

Federal contract-priced items that does not service the ordering activity’s defined

mission . . . is an improper diversion of Federal supplies.”).

       In light of the foregoing, the PPV Contract specifically provides that

McKesson “is not required to fill an FSS order (or that portion of an order) that

investigational facts suggest will be diverted into the commercial market or will

otherwise be diverted from usage by authorized FSS ordering activities.” Id. at 79.




out a fraudulent or illegal scheme can be held liable for the conduct of their co-conspirators
acting within the scope of the conspiracy. See, e.g., Kessel v. Leavitt, 204 W. Va. 95, 129,
511 S.E.2d 720, 754 (1998). Obviously, the conduct of McKesson’s co-defendants has
nothing to do with, and is wholly outside the scope of, the PPV contract. Plaintiffs’ evidence
supports these conspiracy allegations, see, e.g., Ex. 16 (Dep. of John M. Gray), and no
defendant has sought summary judgment on that claim, which would, in any event, be
denied. See, e.g., Knapp v. Americredit Fin. Servs., Inc., 245 F. Supp. 2d 841, 853 (S.D. W.
Va. 2003) (denying summary judgment on grounds that the existence of a conspiracy is a
question of fact); see also In re Nat’l Prescr. Opiate Litig., No. 1:17-md-2804 (N.D. Ohio
Sept. 3, 2019) (Doc. 2562) (Ex. 1) at 6-8 (denying summary judgment on civil conspiracy
claims against distributor defendants). The conspiracy allegations provide yet another valid
basis for denying the present motion.
                                             15
Case 3:17-cv-01362 Document 1084 Filed 10/06/20 Page 20 of 23 PageID #: 28685




Since the PPV Contract prohibits diversion and does not require McKesson to fill

suspicious orders, Plaintiffs’ claims based upon it doing so do not address conduct

that the government authorized. For this reason, McKesson’s motion to dismiss

based upon derivative sovereign immunity should be denied in its entirety.

      Seeming to recognize the foregoing, McKesson falls back on arguing that

Plaintiffs’ experts excluded the Huntington VA facility from their suspicious orders

shipments analysis. See Memo of Law at 10 and n.8. The Court should reject this

argument because McKesson moved to dismiss pursuant to Fed. R. 12(b)(1) based

on the pleadings and the PPV Contract, the terms of which clearly do not authorize

shipments of suspicious orders. Moreover, even if the Court were to consider

evidence on this point, McKesson’s own evidence shows that the company’s

shipments of opioid dosage units to the Huntington VA facility just for the year

2005 exceeded the PPV Contract’s one express example of a red flag for suspicion of

diversion. The PPV Contract identifies as a red flag orders where “a participating

facility has exceeded its normal purchasing thresholds by a significant amount such

as the tripling of usual ordered quantities by an activity . . . .” McKesson Ex. 4

(PPV Contract) (Doc. 1012-4) at 64; see also id. at 79 (“An example of such facts

might be the tripling of usual ordered quantities by an activity . . . .”). McKesson’s

expert demonstrates that from 2004 to 2005, the company’s shipments of opioid

dosage units to the Huntington VA facility increased by 458%, from 612,689 to

2,808,359 dosage units. See McKesson Ex. 6 (Boberg Rpt.) (Doc. 1012-6), ¶ 76 and




                                          16
Case 3:17-cv-01362 Document 1084 Filed 10/06/20 Page 21 of 23 PageID #: 28686




Table 6; see also Ex. 2 (McCann Rpt.) at 68-71 (“Three Times Trailing Twelve-

Month Average Pharmacy Dosage Units” as one of six red flag criteria).

      Since the PPV Contract prohibits diversion and does not require shipment of

suspicious orders, the doctrine of derivative sovereign immunity cannot and does

not apply to this or any other category of Plaintiffs’ claims, and Defendants’ motion

should be denied in its entirety.

                                    CONCLUSION

      For all of the reasons set forth, the Court should deny Defendant McKesson

Corporation’s Motion to Dismiss on Derivative Sovereign Immunity Grounds.

Dated: October 6, 2020                        Respectfully submitted,

 THE CITY OF HUNTINGTON                     CABELL COUNTY COMMISSION
 /s/ Anne McGinness                         /s/ Paul T. Farrell, Jr.
 Kearse                                     Paul T. Farrell, Jr.
 Anne McGinness Kearse                      WVSB Bar No. 7443
 WVSB No. 12547                             FARRELL LAW
 Joseph F. Rice                             422 Ninth Street, 3rd Floor (25701)
 MOTLEY RICE LLC                            PO Box 1180
 28 Bridgeside Blvd.                        Huntington, West Virginia 25714-1180
 Mount Pleasant, SC 29464                   Mobile: 304-654-8281
 Tel: 843-216-9000                          paul@farrell.law
 Fax: 843-216-9450
 akearse@motleyrice.com                     /s/ Anthony J. Majestro
 jrice@motleyrice.com                       Anthony J. Majestro
                                            WVSB No. 5165
 Linda Singer                               POWELL & MAJESTRO, PLLC
 David I. Ackerman                          405 Capitol Street, Suite P-1200
 MOTLEY RICE LLC                            Charleston, WV 25301
 401 9th Street NW, Suite 1001              304-346-2889 / 304-346-2895 (f)
 Washington, DC 20004                       amajestro@powellmajestro.com
 Tel: 202-232-5504
 Fax: 202-386-9622
 lsinger@motleyrice.com                     Michael A. Woelfel
 dackerman@motleyrice.com                   WVSB No. 4106
                                            WOELFEL AND WOELFEL, LLP
                                            801 Eighth Street
                                         17
Case 3:17-cv-01362 Document 1084 Filed 10/06/20 Page 22 of 23 PageID #: 28687




Charles R. “Rusty” Webb                Huntington, West Virginia 25701
WV No. 4782                            Tel. 304.522.6249
THE WEBB LAW CENTRE                    Fax. 304.522.9282
716 Lee Street, East                   mikewoelfel3@gmail.com
Charleston, West Virginia 25301
Telephone: (304) 344-9322
Facsimile: (304) 344-1157
rusty@rustywebb.com

On Brief:
Lou Bograd
MOTLEY RICE LLC
401 9th Street NW, Suite 1001
Washington, DC 20004
Tel: 202-232-5504
Fax: 202-386-9622
lbograd@motleyrice.com

Anthony J. Majestro
WVSB No. 5165
POWELL & MAJESTRO, PLLC
405 Capitol Street, Suite P-1200
Charleston, WV 25301
304-346-2889 / 304-346-2895 (f)
amajestro@powellmajestro.com

Paulina do Amaral
LIEFF, CABRASER, HEIMANN &
BERNSTEIN, LLC
250 Hudson Street, 8th Floor
New York, NY 10013
Tel: 212-355-9500
Fax: 212-355-9592
pdoamaral@LCHB.com

Michael J. Quirk
MOTLEY RICE LLC
40 West Evergreen Avenue, Suite 104
Philadelphia, PA 19118
Tel: 610-679-9932
Fax: 856-667-5133
mquirk@motleyrice.com




                                      18
Case 3:17-cv-01362 Document 1084 Filed 10/06/20 Page 23 of 23 PageID #: 28688




                            CERTIFICATE OF SERVICE

      I certify that on October 6, 2020, a copy of the foregoing was filed electronically.

Notice of this filing will be sent to all parties by operation of the Court’s electronic

filing system. Parties may access this filing through the Court’s system. This filing

will also be served on all parties by email to:

Track2OpioidDefendants@ReedSmith.com and CT2_Opioid_Team@mail-list.com.




                                                  /s/ Anthony J. Majestro
